IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT




                            No. 00-30418
                         (Summary Calendar)


BETHANY YOUNG

                                            Plaintiff-Appellant,


v.

CITY OF SULPHUR

                                            Defendant-Appellee


          Appeal from the United States District Court
              for the Western District of Louisiana
                            (97-CV-31)

                           August 8, 2000


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this suit alleging sex discrimination, pursuant to Title

VII of the Civil Rights Act of 1964, as amended, Plaintiff-

Appellant Bethany Young appeals the district court’s grant of

Defendant-Appellee’s   motion   for   summary   judgment.   Young   was

employed by the City of Sulphur on a 90-day probationary basis, and

her employment was terminated before that temporary period expired.


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
She   alleges   that   her   termination   was   the   result   of   sex

discrimination on the part of the police department.       The City of

Sulphur argues in response that her termination was the result of

her inability to perform the requirements of her role as a police

officer.    Having carefully and fully considered the record and the

briefs of counsel as well as the opinion of the district court, we

are satisfied that summary judgment was properly granted, and we

affirm the judgment of the district court for essentially the same

reasons set forth in its comprehensive opinion.

AFFIRMED.